DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
Claims 1-16 were originally filed.
Claims 1-3, 5-10, 12-14, & 16-18 are pending and have been allowed for the reasons set forth below.

Allowable Subject Matter
Claims 1-3, 5-10, 12-14, & 16-18 are allowed over the prior art of record.
The closest prior art of record is US 2019/0026688A1 (“Liu”) and US 2019/0108709A1 (“Yamazaki”).

The following is an examiner' s statement of reasons for allowance:

Applicant’s arguments, see page 7, filed 12/14/2021, with respect to claims 1, 8, and 16 have been fully considered and are persuasive.

The prior art Liu discloses an article transporting method wherein one or more articles can be placed in an article storage unit disposed in a transporting vehicle and a tag is disposed on an article. A tag information acquisition unit is disposed in the transporting vehicle, and tag information of each article in the article storage unit may be acquired and uploaded to a server. 

The prior art Yamazaki teaches a food/drink dispensing device that manages a connection with a mobile terminal that includes a connection unit for specifying a mobile terminal to connect with and for establishing a connection with the specified mobile terminal. A transmission unit may be configured to send, to the mobile terminal, device identification information for identifying the food/drink dispensing device, type information relating to the 

Regarding Claim 1, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole: 
“performing a detection for a traffic participant in an area within a preset distance from the vehicle, in response to determining that the touch screen does not receive any input for the preset time interval; and sending control information for controlling the vehicle to start to move, in response to determining that no traffic participant is detected in the area within the preset distance from the vehicle.”.

Claims 2-3, 5-7, & 17-18 depend from claim 1 and are therefore allowable.

Regarding Claim 8, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole: 
“performing a detection for a traffic participant in an area within a preset distance from the vehicle, in response to determining that the touch screen does not receive any input for the preset time interval; and sending control information for controlling the vehicle to start to move, in response to determining that no traffic participant is detected in the area within the preset distance from the vehicle.”.

Claims 9-10, & 12-14 depend from claim 8 and are therefore allowable.

Regarding Claim 16, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole: 
“performing a detection for a traffic participant in an area within a preset distance from the vehicle, in response to determining that the touch screen does not receive any input for the preset time interval; and sending control information for controlling the vehicle to start to move, in response to determining that no traffic participant is detected in the area within the preset distance from the vehicle.”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668  
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668